

Exhibit 10.47


EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the "Agreement") is effective as of March 7, 2013
(the "Effective Date"), by and between FIDELITY NATIONAL INFORMATION SERVICES,
INC., a Georgia corporation (the "Company"), and Kirk T. Larsen (the
"Employee"). In consideration of the mutual covenants and agreements set forth
herein, the parties agree as follows:
1.Purpose. The purpose of this Agreement is to recognize Employee's significant
contributions to the overall financial performance and success of Company, to
protect Company's business interests through the addition of restrictive
covenants, and to provide a single, integrated document which shall provide the
basis for Employee's continued employment by Company.
2.    Employment and Duties. Subject to the terms and conditions of this
Agreement, Company employs Employee to serve as Corporate Senior Vice President
and Treasurer, or in such other capacity as may be mutually agreed by the
parties. Employee accepts such employment and agrees to undertake and discharge
the duties, functions and responsibilities commensurate with the aforesaid
position and such other duties and responsibilities as may be prescribed from
time to time by the Company. Employee shall devote substantially all business
time, attention and effort to the performance of duties hereunder and shall not
engage in any business, profession or occupation, for compensation or otherwise
without the express written consent of the Company, other than personal,
personal investment, charitable, or civic activities or other matters that do
not conflict with Employee's duties. Employee’s office location shall be in
Jacksonville, Florida but Employee will be expected to travel to the Company’s
other locations as necessary.
3.    Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years ending on the third anniversary
of the Effective Date or, if later, ending on the last day of any extension made
pursuant to the next sentence, subject to prior termination as set forth in
Section 8 (such term, including any extensions pursuant to the next sentence,
the "Employment Term"). The Employment Term shall be extended automatically for
one (1) additional year on the first anniversary of the Effective Date and for
an additional year each anniversary thereafter unless and until either party
gives written notice to the other not to extend the Employment Term before such
extension would be effectuated.
4.    Salary. During the Employment Term, Company shall pay Employee an annual
base salary, before deducting all applicable withholdings, of $300,000 per year,
payable at the time and in the manner dictated by Company's standard payroll
policies. Such minimum annual base salary may be periodically reviewed and
increased (but not decreased without Employee's express written consent except
in the case of a salary decrease for all executive officers of the Company) at
the discretion of the Company (such annual base salary, including any increases,
the "Annual Base Salary").
5.    Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which
Company or an affiliate of Company may from time to time make available to
Employee, Employee shall be entitled to the following during the Employment
Term:
(a)
equivalent or more beneficial medical and other insurance coverage (for Employee
and any covered dependents) provided by Company to executives with the same
corporate title (i.e., Corporate Senior Vice President);

(b)
supplemental disability insurance sufficient to provide a benefit to Employee
equal to two-thirds of Employee's pre-disability Annual Base Salary up to age
65, provided that such coverage is available in the market using traditional
standards of underwriting;

(c)
an annual incentive bonus opportunity under Company's annual incentive plan for
each calendar year included in the Employment Term, with such opportunity to be
earned based upon attainment of performance objectives established by the
Company ("Annual Bonus"). Employee's target Annual Bonus shall be no less than
70% of Employee's then current Annual Base Salary, with a maximum of up to 2
times target (collectively, the target and maximum Annual Bonus are referred to
as the "Annual Bonus Opportunity"). Employee's Annual Bonus Opportunity may be
periodically reviewed and increased by the Company, but may not be decreased
without Employee's express written consent. If owed pursuant to the terms of the
plan, the Annual Bonus shall be paid no later than the March 15th first
following the calendar year to which the Annual Bonus relates. Unless provided
otherwise herein or the Compensation Committee of the Company’s Board of
Directors determines otherwise, no Annual Bonus shall be paid to Employee unless
Employee is employed by Company, or an affiliate thereof, on the last day of the
measurement period;

(d)
eligibility to participate in Company's equity incentive plans; and

(e)
all other benefits and incentive opportunities made available to executives with
the same corporate title (i.e., Corporate Senior Vice President).

6.    Vacation. For and during each calendar year within the Employment Term,
Employee shall be entitled to four weeks of paid vacation annually plus
recognized Company holidays.
7.    Expense Reimbursement. In addition to the compensation and benefits
provided herein, Company shall, upon receipt of appropriate documentation,
reimburse Employee each month for reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses incurred during the
Employment Term to the extent such reimbursement is permitted under Company's
expense reimbursement policy.
8.    Termination of Employment. Company or Employee may terminate Employee's
employment at any time and for any reason in accordance with Subsection (a)
below. The Employment Term shall be deemed to have ended on the last day of
Employee's employment. The Employment Term shall terminate automatically upon
Employee's death.
(a)
Notice of Termination. Any purported termination of Employee's employment (other
than by reason of death) shall be communicated by written Notice of Termination
(as defined herein) from one party to the other in accordance with the notice
provisions contained in this Agreement. For purposes of this Agreement, a
"Notice of Termination" shall mean a notice that indicates the "Date of
Termination" and, with respect to a termination due to "Cause", "Disability" or
"Good Reason", sets forth in reasonable detail the facts and circumstances that
are alleged to provide a basis for such termination. A Notice of Termination
from Company shall specify whether the termination is with or without Cause or
due to Employee's Disability. A Notice of Termination from Employee shall
specify whether the termination is with or without Good Reason.

(b)
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the thirtieth (30th) day following the date the Notice of
Termination is given) or the date of Employee's death. If the Company disagrees
with an Employee’s designated Date of Termination, the Company shall have the
right to set an alternative earlier final Date of Termination, which, in and of
itself, shall not change the characterization of the termination (e.g., from an
Employee Termination Without Good Reason to a Company Termination Without
Cause).

(c)
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

(d)
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by Company based upon Employee's: (i) persistent failure to perform
duties consistent with a commercially reasonable standard of care (other than
due to a physical or mental impairment or due to an action or inaction directed
by Company that would otherwise constitute Good Reason); (ii) willful neglect of
duties (other than due to a physical or mental impairment or due to an action or
inaction directed by Company that would otherwise constitute Good Reason); (iii)
conviction of, or pleading nolo contendere to, criminal or other illegal
activities involving dishonesty or moral turpitude; (iv) material breach of this
Agreement; (v) material breach of the Company's business policies, accounting
practices or standards of ethics; or (vi) failure to materially cooperate with
or impeding an investigation authorized by the Board.

(e)
Disability. For purposes of this Agreement, a termination based upon
"Disability" means a termination by Company based upon Employee's entitlement to
long-term disability benefits under Company's long-term disability plan or
policy, as the case may be, as in effect on the Date of Termination.

(f)
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by Employee based upon the occurrence (without Employee's
express written consent) of any of the following:

(i)
a material adverse change in Employee's position, or a material diminution in
Employee’s managerial authority, duties or responsibilities or the conditions
under which such duties or responsibilities are performed (e.g., a material
reduction in the number or scope of department(s), functional group(s) or
personnel over which Employee has managerial authority);

(ii)
a material change in the geographic location of Employee's principal working
location (Jacksonville, FL), which Company has determined to be a relocation of
more than thirty-five (35) miles;

(iii)
a material diminution in Employee's Annual Base Salary or Annual Bonus
Opportunity; or

(iv)
a material breach by Company of any of its obligations under this Agreement.

Notwithstanding the foregoing, Employee being placed on a paid leave for up to
sixty (60) days pending a determination of whether there is a basis to terminate
Employee for Cause shall not constitute Good Reason. Employee's continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder; provided,
however, that no such event described above shall constitute Good Reason unless:
(1) Employee gives Notice of Termination to Company specifying the condition or
event relied upon for such termination within ninety (90) days of the initial
existence of such event and (2) Company fails to cure the condition or event
constituting Good Reason within thirty (30) days following receipt of Employee's
Notice of Termination.
9.    Obligations of Company Upon Termination.
(a)
Termination by Company for a Reason Other than Cause, Death or Disability and
Termination by Employee for Good Reason. If Employee's employment is terminated
during the Employment Term by: (1) Company for any reason other than Cause,
Death or Disability; or (2) Employee for Good Reason:

(i)
Company shall pay Employee the following (collectively, the "Accrued
Obligations"): (A) within five (5) business days after the Date of Termination,
any earned but unpaid Annual Base Salary; (B) within a reasonable time following
submission of all applicable documentation, any expense reimbursement payments
owed to Employee for expenses incurred prior to the Date of Termination; and (C)
no later than March 15th of the year in which the Date of Termination occurs,
any earned but unpaid Annual Bonus payments relating to the prior calendar year;

(ii)
Company shall pay Employee no later than March 15th of the calendar year
following the year in which the Date of Termination occurs, a prorated Annual
Bonus based upon the actual Annual Bonus that would have been earned by Employee
for the year in which the Date of Termination occurs, ignoring any requirement
under the Annual Bonus Plan that Employee must be employed on the payment date
(using Employee's Annual Bonus Opportunity for the prior year if no Annual Bonus
Opportunity has been approved for the year in which the Date of Termination
occurs), multiplied by the percentage of the calendar year completed before the
Date of Termination;

(iii)
Subject to Section 26(b) hereof, the Company shall pay Employee as soon as
practicable, but not later than the sixty-fifth (65th) day after the Date of
Termination, a lump-sum payment equal to 200% of the sum of: (A) Employee's
Annual Base Salary in effect immediately prior to the Date of Termination
(disregarding any reduction in Annual Base Salary to which Employee did not
expressly consent in writing); and (B) the highest Annual Bonus paid to Employee
by Company within the three (3) years preceding the Date of Termination or, if
higher, the target Annual Bonus in the year in which the Date of Termination
occurs;

(i)
All stock option, restricted stock and other equity-based incentive awards
granted by Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be,
unless the equity incentive awards are based upon satisfaction of performance
criteria; in which case, they will only vest pursuant to their express terms;

(ii)
Any life insurance coverage provided by Company shall terminate at the same time
as life insurance coverage would normally terminate for any other employee that
terminates employment with Company, and Employee shall have the right to convert
that life insurance coverage to an individual policy under the regular rules of
Company's group policy. In addition, as soon as practicable, but not later than
the sixty-fifth (65th) day after the Date of Termination, Company shall pay
Employee a lump sum cash payment equal to thirty-six monthly life insurance
premiums based on the monthly premiums that would be due assuming that Employee
had converted Company's life insurance coverage that was in effect on the Notice
of Termination into an individual policy; and



(iv)
As long as Employee pays the full monthly premiums for COBRA coverage, Company
shall provide Employee and, as applicable, Employee's eligible dependents with
continued medical and dental coverage, on the same basis as provided to
Company's active executives and their dependents until the earlier of: (i) 36
months after the Date of Termination; or (ii) the date Employee is first
eligible for medical and dental coverage (without pre-existing condition
limitations) with a subsequent employer. In addition, as soon as practicable,
but not later than the sixty-fifth (65th) day after the Date of Termination,
Company shall pay Employee a lump sum cash payment equal to thirty-six monthly
medical and dental COBRA premiums based on the level of coverage in effect for
the Employee (e.g., employee only or family coverage) on the Date of
Termination.

(b)
Termination by Company for Cause and by Employee without Good Reason. If
Employee's employment is terminated during the Employment Term by Company for
Cause or by Employee without Good Reason, Company's only obligation under this
Agreement shall be payment of any Accrued Obligations.

(c)
Termination due to Death or Disability. If Employee's employment is terminated
during the Employment Term due to death or Disability, Company shall pay
Employee (or to Employee's estate or personal representative in the case of
death), as soon as practicable, but not later than the sixty-fifth (65th) day
after the Date of Termination: (i) any Accrued Obligations; plus (ii) a prorated
Annual Bonus based upon the target Annual Bonus Opportunity in the year in which
the Date of Termination occurred (or the prior year if no target Annual Bonus
Opportunity has yet been determined) multiplied by the percentage of the
calendar year completed before the Date of Termination; plus (iii) the unpaid
portion of the Annual Base Salary that would have been paid through the
remainder of the Employment Term.



10.    Non-Delegation of Employee's Rights. The obligations, rights and benefits
of Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
11.    Confidential Information. Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about
Company and its affiliates and their operations that is confidential or not
generally known in the industry including, without limitation, information that
relates to purchasing, sales, customers, marketing, and the financial positions
and financing arrangements of Company and its affiliates. Employee agrees that
all such information is proprietary or confidential, or constitutes trade
secrets and is the sole property of Company and/or its affiliates, as the case
may be. Employee will keep confidential and, outside the scope of Employee's
duties and responsibilities with Company and its affiliates, will not reproduce,
copy or disclose to any other person or firm, any such information or any
documents or information relating to Company's or its affiliates' methods,
processes, customers, accounts, analyses, systems, charts, programs, procedures,
correspondence or records, or any other documents used or owned by Company or
any of its affiliates, nor will Employee advise, discuss with or in any way
assist any other person, firm or entity in obtaining or learning about any of
the items described in this section. Accordingly, during the Employment Term and
at all times thereafter Employee will not disclose, or permit or encourage
anyone else to disclose, any such information, nor will Employee utilize any
such information, either alone or with others, outside the scope of Employee's
duties and responsibilities with Company and its affiliates.
12.
Non-Competition.

(a)
During Employment Term. During the Employment Term Employee will devote such
business time, attention and energies reasonably necessary to the diligent and
faithful performance of the services to Company and its affiliates, and will not
engage in any way whatsoever, directly or indirectly, in any business that is a
direct competitor with Company's or its affiliates' principal business, nor
solicit customers, suppliers or employees of Company or affiliates on behalf of,
or in any other manner work for or assist any business which is a direct
competitor with Company's or its affiliates' principal business. In addition,
during the Employment Term, Employee will undertake no planning for or
organization of any business activity competitive with the work performed as an
employee of Company, and Employee will not combine or conspire with any other
employee of Company or any other person for the purpose of organizing any such
competitive business activity.

(b)
After Employment Term. The parties acknowledge that Employee will acquire
substantial knowledge and information concerning the business of Company and its
affiliates as a result of employment. The parties further acknowledge that the
scope of business in which Company and its affiliates are engaged as of the
Effective Date is national and very competitive and one in which few companies
can successfully compete. Competition by Employee in that business after the
Employment Term would severely injure Company and its affiliates. Accordingly,
for a period of one (1) year after Employee's employment terminates for any
reason whatsoever, Employee agrees: (1) not to become an employee, consultant,
advisor, principal, partner or substantial shareholder of any firm or business
that directly competes with Company or its affiliates in their principal
products and markets; and (2), on behalf of any such competitive firm or
business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of Company or an affiliate.

13.    Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to Company all records and documents of or
pertaining to Company or its affiliates and shall not make or retain any copy or
extract of any such record or document, or any other property of Company or its
affiliates.


14.    Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during the Employment Term, unless wholly
unrelated to the business of Company and its affiliates and not produced within
the scope of Employee's employment hereunder, shall be the sole and exclusive
property of Company. Employee shall, whenever requested by Company, execute and
deliver any and all documents that Company deems appropriate in order to apply
for and obtain patents or copyrights in improvements or inventions or in order
to assign and/or convey to Company the sole and exclusive right, title and
interest in and to such improvements, inventions, patents, copyrights or
applications.
15.    Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that Company
will not have an adequate remedy at law in the event of a failure by Employee to
abide by its terms and conditions, nor will money damages adequately compensate
for such injury. Therefore, in the event of a breach of this Agreement by
Employee, Company shall have the right, among other rights, to damages sustained
thereby and to obtain an injunction or decree of specific performance from a
court of competent jurisdiction to restrain or compel Employee to perform as
agreed herein. Notwithstanding any termination of this Agreement or Employee's
employment, Section 9 shall remain in effect until all obligations and benefits
resulting from a termination of Employee’s employment during the Employment Term
are satisfied. In addition, Sections 10 through 26 shall survive the termination
of this Agreement or Employee’s employment and shall remain in effect for the
periods specified therein or, if no period is specified, until all obligations
thereunder have been satisfied. Nothing in this Agreement shall in any way limit
or exclude any other right granted by law or equity to Company.
16.    Release. Notwithstanding any provision herein to the contrary, Company
may require that, prior to payment, distribution or other benefit under this
Agreement (other than due to Employee's death), Employee shall have executed a
complete release of Company and its affiliates and related parties in such form
as is reasonably required by Company, and any waiting periods contained in such
release shall have expired. With respect to any release required to receive
payments, distributions or other benefits owed pursuant to this Agreement,
Company must provide Employee with the form of release no later than seven (7)
days after the Date of Termination and the release must be signed by Employee
and returned to Company, unchanged, effective and irrevocable, no later than
sixty (60) days after the Date of Termination.
17.    No Mitigation. Company agrees that, if Employee's employment hereunder is
terminated during the Employment Term, Employee is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Employee by
Company hereunder. Further, the amount of any payment or benefit provided for
hereunder shall not be reduced by any compensation earned by Employee as the
result of employment by another employer, by retirement benefits or otherwise.
18.    Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter. This
Agreement may be amended only by a written document signed by both parties to
this Agreement.
19.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
20.    Successors. This Agreement may not be assigned by Employee. In addition
to any obligations imposed by law upon any successor to Company, Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the stock, business
and/or assets of Company, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. Failure of Company
to obtain such assumption by a successor shall be a material breach of this
Agreement. Employee agrees and consents to any such assumption by a successor of
Company, as well as any assignment of this Agreement by Company for that
purpose. As used in this Agreement, "Company" shall mean Company as herein
before defined as well as any such successor that expressly assumes this
Agreement or otherwise becomes bound by all of its terms and provisions by
operation of law. This Agreement shall be binding upon and inure to the benefit
of the parties and their permitted successors or assigns.
21.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
22.    Attorneys' Fees. If any party finds it necessary to employ legal counsel
or to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be promptly paid by the other party its
reasonable legal fees, court costs and litigation expenses, all as determined by
the court and not a jury, and such payment shall be made by the non-prevailing
party within sixty (60) days of the date the right to the payment amount is so
determined; provided, however, that following Employee’s termination of
employment with the Company, if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, Company shall pay (on an
ongoing basis) to Employee to the fullest extent permitted by law, all legal
fees, court costs and litigation expenses reasonably incurred by Employee or
others on Employee’s behalf (such amounts collectively referred to as the
"Reimbursed Amounts"); provided, further, that Employee shall reimburse Company
for the Reimbursed Amounts if it is determined that a majority of Employee's
claims or defenses were frivolous or without merit. Requests for payment of
Reimbursed Amounts, together with all documents required by the Company to
substantiate them, must be submitted to Company no later than ninety (90) days
after the expense was incurred. The Reimbursed Amounts shall be paid by Company
within ninety (90) days after receiving the request and all substantiating
documents requested from Employee. The rights under this section shall survive
the termination of employment and this Agreement until the expiration of the
applicable statute of limitations.


23.    Severability. If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Employee in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against Company, whether predicated on this
Agreement or otherwise, shall not constitute a defense to the enforcement by
Company of the covenants in this Agreement.
24.    Notices. Any notice, request, or instruction to be given hereunder shall
be in writing and shall be deemed given when personally delivered or three (3)
days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:    
To Company:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel


To Employee:


Kirk T. Larsen
[address last provided to company as recorded in Oracle]


25.    Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
26.    Tax.
(a)
Withholding. Company or an affiliate may deduct from all compensation and
benefits payable under this Agreement any taxes or withholdings Company is
required to deduct pursuant to state, federal or local laws.

(b)
Section 409A. This Agreement and any payment, distribution or other benefit
hereunder shall comply with the requirements of Section 409A of the Code, as
well as any related regulations or other guidance promulgated by the U.S.
Department of the Treasury or the Internal Revenue Service ("Section 409A"), to
the extent applicable. To the extent Employee is a "specified employee" under
Section 409A, no payment, distribution or other benefit described in this
Agreement constituting a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) to be paid during the
six-month period following a separation from service (within the meaning of
Treasury Regulation Section 1.409A-1(h)) will be made during such six-month
period. Instead, any such deferred compensation shall be paid on the first
business day following the six-month anniversary of the separation from service.
In no event may Employee, directly or indirectly, designate the calendar year of
a payment. Any provision that would cause this Agreement or a payment,
distribution or other benefit hereunder to fail to satisfy the requirements of
Section 409A shall have no force or effect and, to the extent an amendment would
be effective for purposes of Section 409A, the parties agree that this Agreement
shall be amended to comply with Section 409A. Such amendment shall be
retroactive to the extent permitted by Section 409A. For purposes of this
Agreement, Employee shall not be deemed to have terminated employment unless and
until a separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)) has occurred. All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement shall be for expenses incurred during the time period
specified in this Agreement, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made not later than the last day of the Employee's taxable year
following the taxable year in which such expense was incurred, and (iv) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

(c)
Excise Taxes.    If any payments or benefits paid or provided or to be paid or
provided to Employee or for Employee’s benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, employment with
Company or its subsidiaries or the termination thereof (a "Payment" and,
collectively, the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code (the "Excise Tax"), then Employee may elect for such
Payments to be reduced to one dollar less than the amount that would constitute
a "parachute payment" under Section 280G of the Code (the "Scaled Back Amount").
Any such election must be in writing and delivered to Company within thirty (30)
days after the Date of Termination. If Employee does not elect to have Payments
reduced to the Scaled Back Amount, Employee shall be responsible for payment of
any Excise Tax resulting from the Payments and Employee shall not be entitled to
a gross-up payment under this Agreement or any other for such Excise Tax. If the
Payments are to be reduced, they shall be reduced in the following order of
priority: (i) first from cash compensation, (ii) next from equity compensation,
then (iii) pro-rated among all remaining payments and benefits. To the extent
there is a question as to which Payments within any of the foregoing



categories are to be reduced first, the Payments that will produce the greatest
present value reduction in the Payments with the least reduction in economic
value provided to Employee shall be reduced first.
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.


 
FIDELITY NATIONAL INFORMATION SERVICES, INC.




By: _/s/ Michael P. Oates ____________
Its: CEVP, General Counsel


 
 
 
KIRK T. LARSEN


_/s/ Kirk T. Larsen ___________________




1



